DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 27 July 2022 has been entered and considered. Claims 1-14 and 16-20 have been amended. Claims 1-20, all the claims pending in the application, are rejected. All new grounds of rejection set forth in the present action were necessitated by Applicants’ claim amendments; accordingly, this action is made final.

Response to Amendment
In view of the amendments to independent claim 1, the previously applied prior art rejections are withdrawn. In particular, Applicants’ argument B on pages 12-13 is found convincing – the cited art of record does not teach or suggest that the claimed clustering step, two analyzing steps, representing step and performing step are all performed as part of the claimed training of the random forest model, as required by amended claim 1. However, these amendments raise new issues under 35 USC 112, as detailed below.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claim 1 has been amended to require that the claimed clustering step, two analyzing steps, representing step and performing step are all performed as part of the claimed training of the random forest model. This does not appear to be supported by the originally filed disclosure. 
Initially, the portions of the specification which discuss the clustering step, two analyzing steps, representing step and performing step ([0193-0194]) mention “training” only once:
“[0193] In some embodiments, the decision trees in a random (decision) forest will each apply a feature selected from a set of randomly selected tests during training.”

The Examiner’s understanding of this statement is that, during implementation of the already trained decision trees in the random forest model, each tree applies a feature that was previously selected randomly during training. This interpretation appears consistent with the disclosure of [0190] of the specification: “image features are randomly selected and used to build random decision trees, which are trained”. Stated another way, paragraph [0193] which discusses the claimed clustering step, two analyzing steps, representing step and performing step does not appear to detail the steps of the training, rather the implementation of the already trained model. Thus, the originally filed disclosure does not appear to support that these claimed steps are part of the training. 
Moreover, the second analyzing step and the performing step both require the use of decision trees from the random forest model (“analyzing, for the training, the plurality of selected candidates using the plurality of classification decision trees in the random forest model” and “performing, for the training, a lower-dimensional analysis on the skeletonized hand model using at least a regression decision tree in the random forest model”). As discussed above, the specification discloses that the training of the model is equivalent to building the decision trees ([0190]). How can decision trees of the random forest model be used for classification and analysis, as claimed, if they have not been built? The use of decision trees from the random forest model suggests that the model has already been trained (i.e., the decision trees have already been built) which suggests that (at least) the second analyzing step and the performing step are not part of the training, rather part of implementing the trained model. 
	Furthermore, other portions of the specification provide details for training the random forest model which are consistent with known methods. For example, the specification discloses labeling pixels in training images as “hand” or “not hand” using a thermal camera ([0187]), using a hyperspectral camera ([0188]), or by manual labeling and verification ([0190]). The claimed clustering step, two analyzing steps, representing step and performing step described later in [0193-0194] do not appear to be part of any alternative training process, rather part of a process of utilizing the already-trained model. 
	For all of the foregoing reasons, the originally-filed disclosure appears to teach a first process of training the random forest model based on labeled data, then a subsequent process of utilizing the trained random forest model, the subsequent process comprising the claimed clustering step, two analyzing steps, representing step and performing step. Notably, this is consistent with the scope of independent claim 1 prior to amendment. In other words, the originally filed disclosure does not appear to support the claimed clustering step, two analyzing steps, representing step and performing step all being part of the claimed training, as amended. Thus, the originally filed disclosure does not reasonably convey to one of ordinary skill in the art that the inventor had possession of the invention of claim 1 at the time the application was filed. 

Claims 2-20 are rejected by virtue of their dependency on claim 1. 

If Applicants believe the current claims are supported by the originally filed disclosure, the Examiner recommends specifically pointing out the portions which provide such support while also addressing the above questions and arguments. Alternatively, the Examiner recommends canceling the newly added features from the claim. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “the image data”. There is insufficient antecedent basis for this limitation in the claims. 
Claims 2-20 are rejected by virtue of their dependency on claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663